... ....-. Mn ¢t.~.

m THE uNlTEo sTATEs olsTRlcT couRT FoR THE wEsTERN DlSTRICT oi-' Missotini

313 l~‘ 93 Pii Ll= l l

GwENDoLYN cARANchl,a/k/a ) iii ` `! ' ` °;~E?i"'
GWEN cARANcHlNl, 1 )
l
P|aintiff, ) Case No. 4:19-cv-00030-DGK
l
Vs. l
l
Rick PEcK, )
l
Defendant )

GWEN CARANCH|NI'S OPPOSlTlON TO RlCK PECK'S
MOTION FOR REMOVAL FROM MlSSOUR| STATE COURT TO
THE UN|TED STATES FEDERAL COURT
AND MOT|ON FOR TRANSFER TO THE UN|TED STATES
DlSTRICT COURT FOR THE DlSTR|CT OF KANSAS AT KANSAS ClTY, KANSAS
lNCLUD|NG BUT NOT LlM|TED TO OPPOS|T|ON
PURSUANT TO SEC. 28 U.S.C. SEC. 1447(€)

Comes now Gwen Caranchini, hereinafter referred to as ”Caranchini”, Pro Se in the in
the instant casez, and states the following with regard to this ”al|eged" transfer and removal. Al|
statements of fact in this brief are made under oath by the undersigned as she is not an

attorney. lt will be noted in the signature |ine. lt should be noted that there is no affidavit by

either Rick Peck nor Linus Baker regarding the ”alleged facts" ”cited” by them in their ”brief".

 

1 This is the correct caption of this case; not the caption set forth by Mr. Baker.

2 As this Court well knows, the undersigned is a disbarred attorney. Caranchini does not believe that disbarment
which occurred in 1997 in this Jurisdiction based upon actions in cases in 1989, 90, and 91, and no further
sanctions ofany kind since, is at a|| relevant to this matter. That being said, Mr. Baker, and the other defendants
involved in other cases l have pending wish to repeatedly and l mean REPEATEDLY, bring up those sanctions in
EVERY SlNGLE F|LlNG THEV MAKE, AND lN SOME |NSTANCES |T lS ALMOST THE ENT|RE BRlEF ON THE lSSUE. |do
not think it is relevant at all after almost 30 years especially since l have never been sanctioned since in any case
and after my disbarment have worked before the MSPB and EEOC uninterrupted since my disbarment's effective
date in thisjurisdiction in approximately 2000 and had worked in those entities since 1986, all without incident.
Mr. Baker especially wishes to make my disbarment the major issue in every document. lt wastes time, it is
irrelevant to the issues raised and particularly so in this case. l hope this Court puts an end to it immediately as
any 30 year old ruling against an attorney is generally not raised.

l

Case 4:19-cv-00030-DGK Document 6 Filed 01/28/19 Page 1 of 13

A. This case was filed in Jackson County, Missouri january 7, 2019.

B. Mr. Baker found out about it and wanted me to waive service which l refused to do
in this instance.

C. He also wanted me to agree to let him immediately file documents which l also
refused as l told him l was having Rick Peck formally served by a process server. He
expressed his displeasure regarding that statement.

D. lt took several weeks for the case to be processed through Jackson County and sent
to the Sherlffs in Johnson County for Rick Peck to be served personally at his home
which was done on or about noon on January 24 or perhaps 25 by Sheriffs.

E. l\/lr. Baker never filed any document after the service, all documents being filed
prior to service without my agreement in any way that he could do so or my
waiving any requirements of service having to be made on Rick Peck.

F. lt is unknown whether Rick Peck hired Linus Baker to represent him in this matter.
l have SPEClF|CALLY ASKED MR. BAKER WHETHER RlCK PECK HlRED HlM TO
REPRESENT HlM lN THlS CASE AND HE HAS REFUSED TO ANSWER MY EMA|LS
EXCEPT TO SAY: ”Shoo shoo go away”. Given my knowledge of Rick Peck over
nine years and Linus Baker over the last 15 months l question whether Rick Peck
has hired him or agreed in any way to the filings he made in this case to date.

l. TYP|CAL ATI'ACK ON CARANCH|N|’S F|LlNG
l\/lr. Baker starts out his ”removal" case by attacking the undersigned’s filing as just another

one of Caranchini's filings that this Court needs to dismiss. Unfortunate|y, he does not

Case 4:19-cv-00030-DGK Document 6 Filed 01/28/19 Page 2 of 13

parts of them are being refiled-most notably the claims against the Jail and the Sheriffs

who sexually assaulted Caranchini while she was in the lail along with Correct One who

failed to provide Caranchini any of her medications for 36 hours, including her insulin. The

other lawsuits will be filed this week. “Other claims" have nothing to do with the instant

claim which was never filed in any other |awsuit. Likewise, this lawsuit was filed in State

Court as it is a ”state claim”-a personal matter that quite frankly should not be filed in

Federal Court unless you are trying to forum shop which is what Mr. Baker is trying to do,

which | need not tell this Court, as it is quite clear or will be hereinbelow quite short|y.

l|. TlMlNG OF MOT|ON TO REMOVE CASE TO THE UN|TED STATES DlSTRlCT
COURT OF MlSSOUR| AND, TRANSFER CASE TO KANSAS
This case was ”removed” within several days of the filing of the case in Missouri state
court without the consent of Plaintiff. Mr. Baker asked me to agree to removal and l said ”no".
l specifically informed him Rick Peck was to be served. By this time he had already filed the
documents that this court has been provided, none of which Caranchini agreed he could fi|e.
Has he provided authority to this Court that he could do so? NO. Rather, he somehow

wants this Court to believe that Caranchini is trying to get around a prior ruling by the Court
against her. HOWEVER, CARANCH|N| NEVER F|LED ANY CLA|M L|KE THE |NSTANT CLA||\/l against
RlCK PECK. Mr. Baker wants to ”spout off” that the undersigned did, but he cannot point to
anything that shows that Caranchini filed prior claims like the two claims filed herein: negligent
and intentional infliction of emotional distress. Caranchini has cited the Missouri Supreme
Court cases that form the basis for these two claims. She has also specifically set forth all facts

necessary to make such claims. AND NOT|CEABLY ABSENT AS PART OF THlS ”REMOVAL” lS

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 3 of 13

ANY AFF|DAV|T FROM RlCK PECK DENY|NG ANY OF THE FACTUAL ALLEGAT|ONS MADE BY

CARANCH|N|.

l|l. Sec. 28 U.S.C. 1447(c) provides that a Motion for Remand must be made
within 30 days after the filing of the removal notice

This l\/lotion for Remand is filed within 30 days after the filing of the "remova| notice"

January 14, 2019. Essential|y Mr. Baker filed on January 14, 2019 and therefore, not only is this
opposition timely seeking to oppose the filing of Mr. Baker to the Missouri Federal Court and
seeking transfer to the Kansas Federal Court, but it is a timely opposition to the removal and
hence this Court may use the grounds Caranchini raises herein also as grounds for Caranchini's
request for remand.

lV. BAKER'S FlL|NGS BEFORE RlCK PECK WAS SERVED WlTHOUT THE
AGREEMENT OF CARANCH|N|, MAKES THE REMOVAL NULL

Mr. Baker did not file his filings AFTER Rick Peck was served; rather the filings were made
BEFORE Rick Peck was served. There is no case law that substantiates this timing of this
removal WlTHOUT THE AGREEMENT OF THE PLA|NT|FF AND CARANCH|Nl GAVE NONE.

V. BAKER'S |NTERPRETATlON OF CASE LAW lS WRONG
l\/lr. Baker at page 3, actually does not read the case right!. What the case is talking about is
what the actions in the case were about: here a sexual relationship. Mr. Baker says Mr. Peck
did not have sufficient contacts in Missouri. However, he does not contradict whatsoever the
testimony of CARANCH|Nl that 98 percent of the acts of the ”relationship" occurred in
Missouri not Kansas. THERE lS NO AFF|DAV|T FROM MR. PECK WHATSOEVER. CARANCH|Nl IS
REPLY|NG TO THlS MOT|ON UNDER OATH AND SHE lS ONE OF THE TWO PEOPLE INVOLVED |N

THlS MATl'ER. Caranchini unequivocally states that 98 percent of the meetings and sexual

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 4 of 13

contact and lunches, occurred in the State of Missouri-less than 2 percent occurred in
Kansas. We are not talking about anything else but the actions involved given rise to the
claim in the lawsuit. That lawsuit was made under oath and Mr. Baker has never had his
client enter an appearance or give any statement under oath contradicting any of the facts in
that lawsuit.

The contacts in question are not ”legal" in nature, the contacts in question are the facts
of the lawsuit and Mr. Baker misses the entire point or tries to deflect from the point. ludge
Fenner is talking about an entirely different case; a case of which the majority of the claims (3
in fact) were against Lola Peck. This lawsuit is entirely against Rick Peck and grows out of our
nine year relationship which took place 98 percent of the time in Missouri. All facts are
regarding the relationship between Rick Peck and CARANCH|Nl. Mr. Baker must think the
undersigned has ”lost it” if she would believe this legal argument. He wishes to totally ”mix up"
two separate cases which are about two entirely different things. He does not focus on the
|NSTANT CASE which is solely about the relationship between RlCK PECK and CARANCH|Nl and

nothing else.

THE STATUTE OF LlMlTAT|ONS HAS NOT RUN AS THlS LAWSU|T WAS TlMELY F|LED
As for the telephone calls and the alleged statute of limitations, the telephone calls were
uninterrupted for nine years. This lawsuit is filed within two years after they ceased as Rick
Peck was still making telephone calls to CARANCH|Nl in early January 2018 until LPECK cut them
off! There is no problem with a statute of limitations as there was continuing and

uninterrupted calls between CARANCH|Nl AND RPECK until January 17, 2017 and therefore this

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 5 of 13

lawsuit is timely as it was filed January 7, 2019. The intentional and negligent infliction of
emotional distress started December 23, 2016 and has been uninterrupted since that time. No
statute of limitations has run. Once again, Mr. Baker has no ”facts” stated under oath from
Rick Peck-al| he has is his supposition throughout the brief which is unsubstantiated by
documents or testimony of any kind whatsoever.

WHAT THlS LAWSU|T |S AND lS NOT ABOUT

Additionally, this lawsuit is not about Lola Peck although Mr. Baker wishes it to be. She
is not sued in this litigation and she will not be sued in the litigation being filed this week in
Kansas against the Jail/Health Care Provider/Sheriffs/Calvin Hayden. Mr. Baker keeps wanting
to defer the lawsuit but again, has no facts under oath from anyone and there is nothing that l
have said that substantiates his bogus claims.

As for the Kansas Protection from Abuse action filed by Mr. Peck, it will be the subject
of his deposition which will show he lied. This Court should keep in mind Judge TR|GG in
Kansas Court found that RlCK PECK LlED, AND RlCK PECK SAlD THAT WHAT HE TOLD THE JUDGE
WAS ALL THERE WAS ABOUT THE FACTS. lf Rick Peck said that was all there were as far as the
facts, and the Judge found he lied about those facts and found against him, well it seems to me
he cannot raise that defense without having a major problem contradicting a Judge's finding
against him,

l\/lr. Baker's entire brief seems to wish to ”defend” by raising totally irrelevant issues
that have nothing whatsoever to the issue before the Court: WAS THERE AND lS THERE A

PROPER REMOVAL. The answer is No. Mr. Baker seems to believe if he goes ”on and on"

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 6 of 13

“round". Never underestimate a federal judge. Mr. Baker insults the Court by filing this
document. lt has nothing whatsoever to do with the issue before the Court.

Another issue raised by Mr. Baker is that somehow Kansas law on emotional distress
would apply. That is not the case. The emotional distress arose from a factual case which 98
percent of it took place in Missouri. Likewise, since Mr. Peck broke up with the undersigned,
the undersigned has seen multiple doctors for her distress continually and there is more than
sufficient medical basis for the claims against him from both a Psychiatrist and Psycho|ogist and
neuropsychiatrist and neuropsychologist along with numerous drugs that the undersigned is
required to take which affects her. Mr. Baker is right in that the law of the state where the
injury occurred governs and 98 percent of the injury occurred in Missouri_not Kansas.

Mr. Baker has again provided no affidavit from l\/lr. Peck indicating the ”affair" took place in
Kansas as opposed to Missouri.
F|LlNG lN KANSAS (AT PAGE 7)

Again, this is the most absurd part of the brief. First of all, in all the years that l have
done removals and all the years that l practiced in federal court in literally hundreds of cases for
myself and as part of larger cases, l have never seen a situation where a case was first
removed from the State Court (here Jackson County) to Federal Court (here the Western
District of Missouri), and now the Defendant wishes to remove it to Kansas. NEVER did it,
saw it, or have heard of it. There are absolutely no grounds for it legal|y.

1. As for the convenience of the parties; there are only two parties involved,

Caranchini and Rick Peck; and perhaps some witnesses of Caranchini who she

informed of the affair all of which are in Missouri or in the area around Caranchini's

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 7 of 13

home. xHer daughter would have to come from Chicago. Her neighbor Charlotte
lives across the street and was aware of the affair. Severa| friends knew of the affair
for years. Rick Peck told NO ONE.

As indicated the convenience of the parties would be a Missouri state court-not a
Federal Court which is much more formal. Why it would be in Kansas, there is only
one reason: because Mr. Baker wants the case to go to Judge Murguia, the Federal
Judge on the case which was dismissed in Kansas. That is plain and simp|e. Judge
l\/lurguia has preconceptions about Caranchini, Also, it is much more difficult to go
to Kansas Court than to handle this matter in the Jackson County Court which is used
to handling matters regarding ”break ups" of relationships. This is not a ”federal
court matter". Mr. Baker wants to put it in Federal Court so that he may rehash all
the issues of Caranchini's prior case in Federal Court-that’s it plain and simple and
he’s flat out lying if he says that is not what he is doing here.

lt would not be in the ”interest ofjustice" to put this case in Federal Court in Kansas.
The parties have a right to have this case in a trial court in Missouri where the
relationship occurred and where neither party has any history with the Court.
Although Mr. Baker argues at page 8 that the facts weigh in favor of ”transfer" they
do not and any trial lawyer looking at this case would agree. This is a plain and
simple break up of a relationship and it does not belong in federal court.
Essentional|y, Mr. Baker admits on page 8 he wants it there because Caranchini

received an adverse ruling.

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 8 of 13

Additionally, it is clear the most significant relationship here is with Missouri-in
fact there is almost NO relationship with Kansas whatsoever. Mr. Baker has not
given an affidavit of Rick Peck showing any relationship to Kansas while the
undersigned has argued and stated this brief under oath. lt is clear, this case
belongs in Missouri. Nothing occurred in Kansas-all the acts of Rick Peck toward
the undersigned occurred in Missouri. Mr. Baker has provided ABSOLUTELY NO
FACTS UNDER OATH OF RlCK PECK LlNKlNG THlS CASE TO KANSAS_NONE. His
statement at the bottom of page 8 that ”All of the purported tortuous conduct she
alleges occurred in Kansas" is TOTALLY AND COMPLETELY FALSE AND MR. BAKER
SHOULD BE SANCT|ONED UNDER RULE 11 FOR MAKlNG SUCH A FALSE STATEl\/lENT
AS HE HAS ABSOLUTELY NO FACTS WHATSOEVER TO BACK UP THAT STATEl\/lENT.
He does not even state in his brief that he has talked with Mr. Peck about the facts.
He does not state he has talked with Lola Peck. He has provided no facts to the
Court whatsoever yet he still believes the ”purported tortuous conduct occurred in
Kansas".

This court needs to sanction Mr. Baker for this brief which has no basis in fact or law.
This claim is not about the ”jail”. This is not about ”Lola Peck". This is not about
”the medical provider". This is not about the ”Sheriffs". (See Page 9) THlS IS
ONLY ABOUT THE RELATlONSHlP BETWEEN RlCK PECK AND CARANCH|Nl AND 98
PERCENT OCCURRED lN MlSSOURl.

And as is typical of Mr. Baker when all else fails in his brief he goes back to state
(at page 9)

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 9 of 13

”(she is) a disbarred attorney running amok throughout the court system. She
is the worst category of pro se litigants who have a propensity and greatest
history in burdening and menacing the court system. . . . |n Kansas a negligent
infliction of emotional distress must include a qualifying physical injury. ”
Perhaps what Mr. Baker does not understand is that l specifically chose the forum
that is appropriate: Missouri based upon the facts. He DOES NOT KNOW ANY OF
THE FACTS AND DOES NOT HAVE AN AFFlDAV|T FROM H|S CLlENT RE THE FACTS.
Mr. Baker's repeated reference to ”Kansas intentional infliction of emotional
distress" is irrelevant because Caranchini is not seeking to file a claim in Kansas for
several reasons-mostly because DlD NOT OCCUR lN KANSAS-|T OCCURRED lN
MlSSOUR|. Mr. Baker's continual stating that the ”affair" occurred in Kansas does
not make it so when he has ABSOLUTELY NO FACTS WHATSOEVER TO SUPPORT
THAT lT OCCURRED lN KANSAS. All of page 10 and 11 is about getting this case
before .ludge Murguia so that Mr. Baker can somehow again win an ”anti slapp”
case against CARANCH|Nl. That is what this is about.
Caranchini hopes this Court will put an end to Mr. Baker's continual rants and raves
when he cites the wrong case |aw, has no facts whatsoever to support his position,
continually insults Caranchini despite her having a significant background of wins
outside her disbarment which was pursued, according to numerous lawyers and
some Judges on several courts who heard the disbarment matters BECAUSE she won
too many cases and she was a woman at a time when woman lawyers in the 80’s

and 90's were not looked upon favorably.

CONCLUS|ON

10

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 10 of 13

Caranchini is not here to "rehash" her disbarment and the cases involved in that
disbarment some 30 years ago. lt is done. l can pursue cases for my MSPB and EEO
clients in Federal EEO and MSPB jurisdictions which l do, and which l rarely if EVER
loose or have lost since 2000 when Caranchini was disbarred. That’s what l do now.
However, l was wrongfully put in jail and assaulted and lam going to pursue that
until l get redress for myself and others that come before those courts.

l also have a right to sue Mr. Peck over our relationship. That is a personal matter.
Filing it in Federal Court quite frankly given the cases l have had in Federal court is a

waste of Federal Court time and the Judges' time who are exceedingly busy on

psychologist who has recommended that l file this lawsuit and he supports me in
doing so. Mr. Baker is merely wasting the Court's time, my time and making life
difficult for Rick Peck when it could be resolved more easily. Apparently Mr. Baker
will not do so and therefore l wish to continue to proceed in state court and l will
have the assistance of my doctor as necessary. Unfortunate|y, l have the need of my
attorney in a personal matter on my home because of loss of funds.

Mr. Baker has stated absolutely no basis whatsoever for this case to be in
Federal Court, let alone removed or transferred to the Federal Court in Kansas,

presumably the Honorab|e Carlos Murguia,

11

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 11 of 13

Mr. Baker, however, needs to be stopped. He has violated Rule 11
numerous times. He has wasted this Court's attention and quite frankly he has
outright lied when he has absolutely no knowledge of the facts and ”makes it up
as he goes along".

Caranchini requests this Court remand this case to the Jackson County Court.
Caranchini has met the requirements of the Federal Rules and therefore she may
proceed in Jackson County. Caranchini will provide the State Court, The Honorable
Justine DelMuro, with a copy of this document and determine from her office
whether she wishes it to be filed in the Jackson County Court.

THAT ALL CF THE ABOVE FACTS WERE MADE UNDER PERSONAL OATH BY THE UNDERS|GNED
AND ARE CONS|STENT W|TH ALL F|LlNGS MADE BY THE UNDERS|GNED lN THlS COURT |N
PR|OR F|LlNGS REGARDlNG HER HOME, lN THE UN|TED STATES DlSTRlCT COURT FOR THE
DlSTRlCT OF KANSAS (JUDGE MURGU|A) lN MULT|PLE CASES .

 

GWENDOLYN G. CARANCH|Nl, J.D. DATED. ]ANUARY 28, 2019

12

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 12 of 13

Respectfully submitted,

 
   
 

enG

 

Gw G. Caranchini, J.D.
1 3 w. 62"‘* street
Kansas City, Missouri 64113
gencaranchini@gmail.com
816.223.7178

Plaintiff Pro Se

Certificate of service:

The sole defendant is Rick Pick and he is represented by Linus Baker J.D. who will receive this

  

U/

13

Case 4:19-cv-OOO30-DGK Document 6 Filed 01/28/19 Page 13 of 13

